DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Spence on March 25, 2021.

Claims 1, 3, 4, 12, 16 and 19 of the application have been amended as follows: 

1. (Currently Amended) A system for managing power consumption of a heating, ventilation and air conditioning (HVAC) system, comprising:
a transfer switch configured to switch a power line supplying the HVAC system between a utility power source and a backup power source; and
an HVAC controller in communication with the transfer switch and configured to:

control an operation of the HVAC system based on a capacity of the backup power source, including reducing the maximum operating speed of one or more rotary components of the HVAC system, or modifying a setpoint of the HVAC system in which a temperature setpoint is raised or lowered while in respectively a cooling mode or a heating mode.

3. (Canceled)

4. (Canceled)

12. (Currently Amended) An HVAC controller for managing power consumption of an HVAC system, comprising:
an interface configured to receive a signal indicative of an operating status of a backup power source that powers the HVAC system when utility power is unavailable;
a processor operatively coupled to the interface; and
a memory operatively coupled to the processor and including a set of executable instructions, which, when executed by the processor, cause the HVAC controller to reduce a maximum power consumption of the HVAC system when the backup power source is powering the HVAC system, including reducing the maximum operating speed of one or more rotary components of the HVAC system, or modifying a setpoint of the HVAC system in which a temperature setpoint is raised or lowered while in respectively a cooling mode or a heating mode.

16. (Canceled)

19. (Currently Amended) A method for managing power consumption of an HVAC system, comprising the steps of:
providing an HVAC system comprising a transfer switch, a detector, and an HVAC controller, wherein the detector is in communication with the transfer switch or a controller of a backup power source, and the HVAC controller;
switching a utility power line of the utility power source connected to a load of the HVAC system to a generator power line of the backup power source;
detecting and sending data relating to switching of the power line to the HVAC controller;
receiving a data of the backup power source by the HVAC controller; and
controlling an operation of one or more components of the HVAC system based on the data of the backup power source to reduce power consumption the HVAC system, including reducing the maximum operating speed of one or more rotary components of the HVAC system, or modifying a setpoint of the HVAC system in which a temperature setpoint is raised or lowered while in respectively a cooling mode or a heating mode.

Allowable Subject Matter
Claims 1-2, 5-15 and 17-21 [renumbered 1-18] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, consistent with the proposed independent claims 1, 12 and 19, fail to explicitly teach or suggest of a system and method for controlling the operational speed associated with rotary . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119